COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      F.A.B.v. Department of Family and Protective Services

Appellate case number: 01-10-00930-CV

Trial court case number: 2005-33607

Trial court:              246th District Court of Harris County

        On September 19, 2012, Appellant filed a Response to the Submission of Supplemental
Clerk’s Record. The supplemental clerk’s record, filed by the Department of Family and
Protective Services on September 7, 2012, contained an order of protection and notlce of a
hearing, signed June 26, 2009, and a .temporary order following an adversary hearing, signed
June 16, 2009. In Appellant’s response, she stated that she was requesting that the transcripts of
the hearings which formed the basis for the Issuance of these two orders be prepared by the court
reporter and submitted to this Court for review. On September 25, 2012, the court reporter filed
an information sheet indicating that there is some confusion as to whether she is to begin
preparation of the supplemental reporter’s record. She stated that she is awmtmg a response
from this Court before preparing the supplemental reporter’s record. This Court has not ordered
the court reporter to prepare a supplemental reporter’s record.
       If Appellant wishes to have a supplemental reporter’s record prepared and considered by
this Court, she must contact the court reporter directly and make appropriate arrangements
promptly, as this case ~s set for submission on October 9, 2012.
        It ~s so ORDERED.


Judge’s signature:/s/Rebeca Huddle
                 [] Acting individually      [] Acting for the Court


Date: September 27, 2012